Case 0:18-cv-62954-AOV Document 112 Entered on FLSD Docket 11/20/2019 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  Civil Action No. 0:18-cv-62954-RS

  FAIRWAYS OF SUNRISE HOMEOWNERS
  ASSOCIATION, INC.,

          Plaintiff/Counter Defendant,

  vs.

  ROCKHILL INSURANCE COMPANY

        Defendant/Counter Plaintiff.
  __________________________________/


              PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE TESTIMONY
        BY DEFENDANT’S EXPERTS BRIAN CALDERONE AND MATTHEW FADDEN

          Plaintiff/Counter-Defendant Fairways of Sunrise Homeowners Association, Inc.

  (“Plaintiff” or “Fairways HOA”), by and through undersigned counsel, hereby moves the Court

  for the entry of an order excluding Defendant/Counter-Plaintiff Rockhill Insurance Company’s

  (“Defendant”) expert witnesses Brian Calderone and Matthew Fadden1 from testifying at trial

  regarding damages to Plaintiff’s windows and doors at the Fairways HOA resulting from

  Hurricane Irma and striking those portions of their report(s). As grounds, Plaintiff states as

  follows:

         1.      Plaintiff is an HOA and has brought suit against Defendant, its insurer, regarding

  damages the HOA sustained in Hurricane Irma. Defendant designated Brian Calderone and



  1
   Matthew Fadden already testified that he will not be rendering any opinion at trial regarding the
  causation of any damages to windows. Transcript of Deposition of Matthew Fadden, September
  26, 2019, P. 72, L. 2 – 6 (D.E. #105). Even if this Motion is not granted, Mr. Fadden must not be
  permitted to testify otherwise.

                                                  1
Case 0:18-cv-62954-AOV Document 112 Entered on FLSD Docket 11/20/2019 Page 2 of 5




  Matthew Fadden as its experts regarding the damages to Plaintiff’s windows and doors caused by

  Hurricane Irma. See Defendant’s Amended Disclosure of Expert Witnesses at D.E. #58.

         2.       However, the methodologies employed by Brian Calderone and Matthew Fadden

  are unreliable and their opinions are not based upon sufficient data. For instance, both experts

  admitted at their depositions that they conducted no testing on any of the windows or doors at the

  Plaintiff’s property and, instead, relied solely on, at times, visual inspections, “measurements” and

  photographs. Transcript of Deposition of Brian Calderone, September 24, 2019, P. 59, L. 7-9 at

  D.E. #108.; Transcript of Deposition of Matthew Fadden, September 26, 2019, P. 44, L. 9 – P. 45,

  L. 2.; P. 84, L. 22 – P. 85, L. 20 at D.E. #105. This is despite the fact that there are tests available

  to the experts which could show whether the windows were leaking. Id.; Transcript of Deposition

  of Brian Calderone, September 24, 2019, P. 51, L. 18-22 at D.E. #108. This is also despite the fact

  that the experts admitted the only way to determine if a window is leaking is through these tests.

  Id.; Transcript of Deposition of Brian Calderone, September 24, 2019, P. 53, L. 22 – 25 at

  D.E. #108.

         3.       The experts also admitted that they relied upon photos for a number of the units

  they opined upon instead of actually inspecting the units themselves and that it was not possible

  to tell which units were personally inspected from the experts’ report. Transcript of Deposition of

  Matthew Fadden, September 26, 2019, P. 80, L. 9 – 24 at D.E. #105. In fact, the experts admitted

  that they did not even look at approximately 30% of the subject property and that their report does

  not indicate which individual units were actually inspected. Transcript of Deposition of Brian

  Calderone, September 24, 2019; P. 43, L. 22 – P. 44, L. 10; P. 45, L. 21 – P. 46, L. 14; P. 48,

  L. 23 – P. 49, L. 6 at D.E. #108. Further, the experts did not rely upon measurements or photos




                                                     2
Case 0:18-cv-62954-AOV Document 112 Entered on FLSD Docket 11/20/2019 Page 3 of 5




  taken by them personally but by persons who were not licensed engineers.                Transcript of

  Deposition of Matthew Fadden, September 26, 2019, P. 62, L. 12 – P.63, L. 6 at D.E. #105.

        4.       Further, the experts admitted that their opinions in the case were basically the

  product of guesswork, although the experts insisted that the correct term is “engineering

  judgments”.    Transcript of Deposition of Matthew Fadden, September 26, 2019, P. 107,

  L. 6 – P. 109, L. 6 at D.E. #105. Plaintiff respectfully submits that an “engineering judgment” is

  nothing more than a guess made by an engineer.

                                     MEMORANDUM OF LAW

         Under Rule 702 of the Federal Rules of Evidence, expert testimony is admissible only if

  the testimony is based on sufficient facts or data; the testimony is the product of reliable principles

  and methods; and the expert has reliably applied the principles and methods to the facts. Fed. R.

  Evid. 702. A court acts as a gatekeeper for expert testimony, only admitting expert testimony

  when it is reliable and relevant. Banta Props., Inc. v. Arch Specialty Ins. Co., 2011 WL 7118542

  (S.D. Fla. 2011). The court maintains this role "'to ensure that speculative, unreliable expert

  testimony does not reach the jury' under the mantle of reliability that accompanies the appellation

  'expert testimony.'" Id., quoting Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).

         Further, as a gatekeeper the court must do a preliminary assessment of whether the

  reasoning or methodology underlying the testimony is scientifically valid and of whether that

  reasoning or methodology properly can be applied to the facts in issue. McClain v. Metabolife

  Int’l, Inc., 401 F. 3d 1233 (11th Cir. 2005). Testimony from a qualified expert can only be admitted

  if the expert can express a reasonably accurate conclusion as opposed to conjecture

  or speculation. Cordoves v. Miami-Dade County, 104 F. Supp. 3d 1350, 1362 (S.D. Fla. 2015)

  (emphasis added) (citing Jones v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988)).




                                                    3
Case 0:18-cv-62954-AOV Document 112 Entered on FLSD Docket 11/20/2019 Page 4 of 5




          The decision in Banta is instructive. In Banta, the party’s proposed expert as to damages

  caused to a building during a hurricane was excluded due to the fact that the expert could not

  actually attribute the damages to one cause versus another. Banta Props., Inc. v. Arch Specialty

  Ins. Co., P. 9 - 10.   Here, Defendant’s expert, Matthew Fadden, testified that he could not opine

  whether the damages he observed to the windows were the result of a hurricane or not. Transcript

  of Deposition of Matthew Fadden, September 26, 2019, P. 117, L. 23 – P. 118, L. 7 at D.E. #105.

          Defendant’s experts’ guesswork (“engineering judgments”) in this case, based upon

  photographs they simply saw, without the benefit of any testing, without actually inspecting all of

  the units they are opining upon, and without providing any information as to which units they

  actually inspected, is exactly the type of speculation that the court, in its role as gatekeeper, must

  prevent being submitted to the jury.

          WHEREFORE, Plaintiff Fairways of Sunrise Homeowners Association, Inc. requests the

  entry of an Order prohibiting Defendant Rockhill Insurance Company’s experts, Brian Calderone

  and Matthew Fadden, from testifying at trial as to the damages to Plaintiff’s windows and doors

  in the Fairways HOA resulting from Hurricane Irma and striking those portions of their expert

  report(s).

                                CERTIFICATE OF CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), counsel for Fairways of Sunrise Homeowners

  Association, Inc. certifies that they have conferred with all parties or non-parties who may be

  affected by the relief sought in the instant Motion on November 20, 2019, in a good faith effort to

  resolve the issues set forth herein, but were not able to reach a resolution as to same.




                                                    4
Case 0:18-cv-62954-AOV Document 112 Entered on FLSD Docket 11/20/2019 Page 5 of 5




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 20th day of November, 2019, I have caused the following

  to be electronically filed with the Clerk of the Court using CM/ECF system which will send

  notification of such filing to the following email address:

  Lauren D. Levy, Esq., (FBN 0116490)
  Levy Law Group
  3399 Ponce de Leon Blvd., Suite 202
  Coral Gables, Florida 33134
  Telephone: (305) 444-1500
  Facsimile: (305) 503-9295
  Email: lauren@levylawgroup.com
  paula@levylawgroup.com
  Counsel for Defendant/Counter-Plaintiff

                                                          Respectfully submitted,

                                                          s/ Max G. Soren
                                                          Max G. Soren, Esq., (FBN 623431)
                                                          Dinin Law Group, P.A.
                                                          4200 NW 7th Avenue
                                                          Miami, Florida 33127
                                                          Telephone: (786) 431-1333
                                                          Facsimile: (786) 513-7700
                                                          Email: inbox@dininlawgroup.com
                                                          Counsel for Plaintiff/Counter-Defendant

                                                          s/ Robert C. Solomon
                                                          Robert C. Solomon, Esq., (FBN 27054)
                                                          Saban & Solomon PLLC
                                                          150 N. University Drive, Suite 200
                                                          Plantation, Florida 33324
                                                          Telephone: (954) 577-2878
                                                          Email: solomon@sslegalfirm.com
                                                          Counsel for Plaintiff/Counter-Defendant




                                                     5
